187 F.2d 733
Harold E. HOERTKORNv.CANONSBURG POTTERY CO., Appellant.
No. 10369.
United States Court of Appeals Third Circuit.
Argued March 19, 1951.Decided March 26, 1951.

William G. Heiner, Pittsburgh, Pa.  (David B. Campbell, Canonsburg, Pa., on the brief), for appellant.
James A. Wright, Pittsburgh, Pa.  (Joseph H. Reich, Thomas Park Shearer, Pittsburgh, Pa., on the brief), for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This case presents a claim on behalf of a plaintiff against a defendant for violation of an alleged agreement to pay commissions to the plaintiff, a salesman.  Plaintiff had a verdict and judgment in the trial court and the defendant appeals.  No federal question is involved; the federal court has jurisdiction on grounds of diversity only.  Nor does the case present any legal question on which the parties are in dispute.  The plaintiff's verdict was for considerably less than he claimed, but he makes no point of that.  Questions of fact were submitted to a jury by the Trial Judge and we do not find in the verdict or the manner in which the case was submitted any error which seems to us grounds for reversal.


2
The judgment will, therefore, be affirmed.